Case 2:19-cv-12107-KM-ESK Document 70 Filed 07/23/19 Page 1 of 1 PageID: 1364




                                                    July 23, 2019




   VIA ECF
   Honorable James B. Clark, III, U.S.M.J.
   United States District Court
   District of New Jersey
   U.S. Courthouse & Post Office Building
   Federal Square
   Newark, New Jersey 07102

               Re:    Silbersher v. Janssen Biotech, Inc., et al.
                      Civil Action No. 2:19-cv-12107 (KM-JBC)

   Dear Magistrate Judge Clark:

          We represent Plaintiff-Relator Zachary Silbersher in this matter. We have agreed
   with counsel for all defendants on a proposed schedule for the filing of a joint motion to
   dismiss the Second Amended Complaint. Accordingly, we enclose for the Court’s review
   a proposed Consent Order memorializing the parties’ agreement and proposed schedule.

               Thank you for your time and consideration of this matter.



                                                    Respectfully,

                                                    /s/ Bruce D. Greenberg

                                                    Bruce D. Greenberg


   BDG:emp
   Enclosure




   298150 v1
